DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 06/28/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3 and 8 are rejected under 35 U.S.C. 102(b) as being anticipated by Lur et al (US 2004/0097065; hereafter Lur).

Regarding claim 1. Lur discloses an integrated circuit (Fig 13) comprising: 
a substrate ( Fig 13, device  substrate 10, Para [ 0032]) having a circuit device (device portion element 10, Para [ 0032]) formed thereupon; and an interlayer dielectric structure ( dielectric layer 14, Para [ 0053]) disposed over the substrate  ( Fig 34, device  substrate 10), the interlayer dielectric structure including: a first interconnect conductor ( left interconnect 28), a second interconnect conductor ( right interconnect 28), and a third interconnect conductor  (interconnect 38), a first interlayer dielectric feature ( Fig 13, dielectric layer 14, Para [0074]) disposed between the first interconnect conductor ( left interconnect 28) and the second interconnect conductor ( right interconnect 28), wherein the third interconnect conductor (interconnect 38) is over the first interconnect conductor ( left interconnect 28) and over the first interlayer dielectric feature ( dielectric layer 14), and an air gap (34) is between the first interlayer dielectric feature ( dielectric 14) and the first interconnect conductor  ( left interconnect 28), the third interconnect conductor (interconnect 38)  caps the air gap (34), and a portion of the circuit device (device portion 10) is exposed by air gap ( air gap 34).  

Regarding claim 3. Lur discloses the integrated circuit of claim 1, Lur further discloses further comprising a second interlayer dielectric (dielectric layer 36), wherein the second interlayer dielectric (36) has a sidewall defined by a second sidewall of the second interconnect conductor (right conductor 28).  

Regarding claim 8. Lur discloses the integrated circuit of claim 1, Lur further discloses wherein the first interconnect conductor, the second interconnect conductor, and the third interconnect conductor each include copper (interconnect 28 and 38, Para [ 0070-0075]), 

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-14 and 22 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
wherein the lower portion of the first conductor has a fourth thickness along the first direction that is equal to the third thickness of the dielectric layer and the lower portion of the second conductor has a fifth thickness along the first direction that is equal to the third thickness of the dielectric layer; and wherein a first distance is along a second direction and between the air gap and the sidewall of the lower portion of the first conductor, a second distance is along the second direction and between the air gap and the sidewall of the lower portion of the second conductor, the second direction is different than the first direction, and the first distance is different than the second distance, as recited claim 9.

Claims 16-17 and 19-21 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
the first air gap and the second air gap are between the first metal interconnect and the second metal interconnect, the first air gap has sidewalls formed by the dielectric layer, and the second air gap has sidewalls formed by the dielectric layer; and wherein: the first metal interconnect and the second metal interconnect each have a second thickness in the dielectric layer that is equal to the first thickness and each of the first air gap and the second air gap has a length that is equal to the first thickness, each of the first metal interconnect and the second metal interconnect has a first portion disposed over a second portion, wherein the first portion 6extends over the dielectric layer and the second portion is disposed in the dielectric layer and each of the first metal interconnect and the second metal interconnect has a total thickness that is a sum of a third thickness of the second portion and a fourth thickness of the first portion, wherein the third thickness is equal to the second thickness, as recited claim 16.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898